UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 Provident Mutual Funds, Inc. (Exact name of registrant as specified in charter) N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, WI53188 (Address of principal executive offices) (Zip code) J. Scott Harkness Provident Trust Company N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, WI53188 (Name and address of agent for service) 1-855-739-9950 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: September 30, 2012 Item 1. Reports to Stockholders. Annual Report September 30, 2012 Provident Trust Strategy Fund (PROVX) (Formerly FMI Provident Trust Strategy Fund (FMIRX)) A NO-LOAD MUTUAL FUND TABLE OF CONTENTS Letter to Shareholders 2 Expense Example 4 Management’s Discussion of Fund Performance 6 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 21 Directors and Officers 22 Statement Regarding Basis for Approval of Investment Advisory Contract 24 Matters Submitted to a Shareholder Vote 26 Additional Information 28 Notice of Privacy Policy & Practices 29 Provident Trust Strategy Fund Letter to Shareholders (Unaudited) Dear Fellow Provident Trust Strategy Fund Shareholders, Provident Trust Strategy Fund (PROVX) gained +7.13% in the quarter ended September 30, 2012 vs. the S&P 500’s +6.35% advance.Our return was aided by stock selection and harmed by our 27% bond and money market allocation.Since Provident Trust Company was named sub-adviser of the Fund on September 9, 2002, PROVX gained +119.36% cumulatively vs. +95.36% for the S&P 500.PROVX remains a concentrated portfolio with the top-ten equity holdings representing 57.3% of total Fund assets.We attempt to navigate this now twelve year old stagnant economic/investment cycle by paying attention to relative valuations, emphasizing sustainable growth stocks, and flexible asset allocation. The 2007-2009 financial crisis caused investor paralysis: bank deposits rose $3 trillion to $8.9 trillion (no yield) and individual holdings of Treasury debt soared $3.1 trillion to $5.5 trillion (yields near 200-year lows).Meanwhile, the Federal Reserve continues to push interest rates down; QE3 mortgage bond purchases paved the way for a 30-year mortgage rate of 3%.The tug-of-war between paralyzed investors and interventionist monetary authorities was won by the increasingly rare equity investor; since December 2008, when the 5-year Treasury yield was 1.6% and the S&P 500 was 900, bond mutual fund cash flow is +$900 billion while stock mutual fund redemptions exceeded $200 billion despite the price of the S&P 500 rising to 1440 and the 5-year Treasury yield declining to .6%.We forecast 2H 2012 through 2013 GDP growth of 2% (slow growth, not recession), 10-year Treasury yield of 1-2.5%, improving home prices, and modest consumer spending growth. A 0% money market yield and the 1.6% 10-year Treasury yield reflect lots of bad news compared to the S&P 500’s 7% earnings yield and we forecast several more years of volatile, but directionless S&P 500 returns. We contend current S&P 500 earnings and dividends represent a significant margin of safety for equity investors. Our twelve month S&P 500 price range is 1300-1500 or 13-15X $&P 500 earnings.The stock market’s 2.1% dividend yield is a 50+ year peak relative to the .6% 5-year Treasury yield.A “normalized” S&P 500 dividend payout ratio of 50% would result in a 3.5% current dividend yield.We remain committed to the greater return potential of stocks (6%+ after inflation since 1900) as the best investment class to meet our goal of inflation adjusted purchasing power growth. We attempt to flexibly allocate and actively select stocks for PROVX based on our on-going analysis of economic, relative valuation, and company-specific trends.During the September quarter we purchased UnitedHealth Group and eliminated CME Group. As we previously reported, on August 31, 2012, Provident Trust Company took over as the investment adviser for the Fund.Thank you for your investment in, and support of, the Provident Trust Strategy Fund. ***** 2 Distributions: Our Board of Directors has declared a distribution effective November 16, 2012, of $0.01452379 per share from net investment income; and $0.23240 per share from net long-term capital gains, payable November 16, 2012 to shareholders of record on November 15, 2012. Best regards, J. Scott Harkness, CFA President The Fund’s 1-year and annualized 5-year and 10-year returns through September 30, 2012 were: 21.78%, 3.12% and 8.90%, respectively. The S&P 500, the Fund’s benchmark index, 1-year and annualized 5-year and 10-year returns through September 30, 2012 were: 30.20%, 1.05% and 8.01%, respectively. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance since the above time period may be higher or lower than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.provtrust.com. As of the Fund’s Prospectus dated January 31, 2012 and supplemented on September 5, 2012, the Fund’s annual operating expense ratio is 0.98%. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may invest in smaller and medium sized companies, which involve additional risk such as more limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.The risk is usually greater for longer-term debt securities. The Fund may invest in money market funds.An investment in a money market fund is neither insured nor guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the money market fund seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the fund. While the Fund is no-load, management and other expenses still apply.Please refer to the prospectus for further details. Must be preceded or accompanied by a Prospectus. Please see page 8 for the Schedule of the Fund holdings. Cash flow: measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The S&P 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis.A particular stock’s weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding).Stocks may be added or deleted from the Index from time to time.It is not possible to invest directly into an index. 3 Provident Trust Strategy Fund Expense Example (Unaudited) As a shareholder of the Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2012 through September 30, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing 4 Provident Trust Strategy Fund Expense Example (Unaudited) (Continued) costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 4/01/12 9/30/12 4/01/12 – 9/30/12 Provident Trust Strategy Fund Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.92%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period between April 1, 2012 and September 30, 2012). Industry Sectors Percentage of Net Assets September 30, 2012 5 Provident Trust Strategy Fund Management’s Discussion of Fund Performance (Unaudited) PROVX (formerly FMIRX) gained +7.13% in the quarter ended September 30, 2012 vs. the S&P 500’s +6.35% advance.For the fiscal year ended September 30, 2012, the Fund’s +21.78% gain trailed the S&P 500’s +30.20% gain.Our 27% September quarter-end bond, money market and cash allocation harmed our investment results while our twelve month equity only performance was in-line with the S&P 500.TJX, Express Scripts and Visa were the top contributors to 2012 fiscal year results while Helmerich & Payne (a new position) and Apache hurt our results.Since being named portfolio manager of the Fund on September 9, 2002, PROVX gained +119.36% cumulatively vs. +94.36% for the S&P 500.PROVX’s future growth characteristics are solid with projected 2012/2013 earnings growth potential exceeding the market, financial leverage well below, and above market return on equity priced at about the S&P 500’s 2012 P/E valuation.Our September 30, 2012 equity exposure is 73.1% and the Fund remains concentrated with the top-ten positions representing 57.3% of total Fund assets.While we forecast flat S&P 500 EPS into 2013, the stock market’s earnings yield of 7.0% greatly exceeds the BAA corporate bond yield of 4.7%.We contend that while stocks will remain “cheap” for the foreseeable future, we forecast absolute and relative outperformance for companies able to grow revenues and earnings in this slow paced recovery.Significant September quarter sales were the elimination of CME Group due to deteriorating earnings and reductions in Accenture, TJX, and Visa.We purchased UnitedHealth Group and added significantly to Apache, Cognizant, Express Scripts, Fastenal, Google, and PNC. 6 Provident Trust Strategy Fund Management’s Discussion of Fund Performance (Unaudited) (Continued) Comparison of Change in Value of $10,000 Investment in Provident Trust Strategy Fund* and Standard & Poor’s 500 Stock Index** AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year Provident Trust Strategy Fund 21.78% 3.12% 8.90% S&P 500 Index 30.20% 1.05% 8.01% Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. * From October 15, 2001 through August 31, 2012, Fiduciary Management, Inc. was the investment adviser. From February 1, 2002 through September 8, 2002, Fiduciary Management, Inc. was the Fund’s portfolio manager and beginning September 9, 2002, Provident Trust Company became the Fund’s portfolio manager. On August 31, 2012, Provident Trust Company became the investment adviser. The Fund changed its fiscal year from June 30 to September 30 in 2005. ** The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding). Stocks may be added or deleted from the Index from time to time. 7 Provident Trust Strategy Fund Schedule of Investments September 30, 2012 Shares Cost Value LONG-TERM INVESTMENTS – 80.6% (a) COMMON STOCKS – 73.1% (a) Computer Services – 12.4% Accenture PLC $ $ Cognizant Technology Solutions Corp.* Distribution/Wholesale – 2.8% Fastenal Co. Engineering/Research & Development Services – 4.2% Jacobs Engineering Group, Inc.* Enterprise Software/Services – 5.7% Oracle Corp. Finance, Credit Card – 5.5% Visa Inc. Investment Management/ Advisory Services – 4.2% Franklin Resources, Inc. Medical, Health Maintenance Organization – 4.3% UnitedHealth Group Inc. Oil & Gas Drilling – 4.4% Helmerich & Payne, Inc. Oil Companies, Exploration & Production – 5.7% Apache Corporation Pharmacy Services – 7.0% Express Scripts Holding Company* Retail, Major Department Stores – 4.3% The TJX Companies, Inc. Super-Regional Banks – United States – 5.7% PNC Financial Services Group, Inc. The accompanying notes to financial statements are an integral part of this schedule. 8 Provident Trust Strategy Fund Schedule of Investments (Continued) September 30, 2012 Shares Cost Value Transportation, Trucking – 0.8% Heartland Express, Inc. $ $ Web Portals/Internet Service Providers – 6.1% Google Inc.* Total common stocks Principal Amount CORPORATE BONDS – 7.5% (a) Commercial Banks, Non-United States – 1.8% $ Westpac Banking Corp., 3.00%, due 08/04/15 Diversified Banking Institutions – 2.4% JP Morgan Chase & Co., 3.70%, due 01/20/15 Finance, Credit Card – 1.8% American Express Credit Corp., 2.80%, due 09/19/16 Oil Companies, Integrated – 1.5% Shell International Finance B.V., 3.10%, due 06/28/15 Total corporate bonds Total long-term investments The accompanying notes to financial statements are an integral part of this schedule. 9 Provident Trust Strategy Fund Schedule of Investments (Continued) September 30, 2012 Shares or Principal Amount Cost Value SHORT-TERM INVESTMENTS – 12.7% (a) Money Market Fund – 6.6% Invesco Treasury Portfolio, 0.02%^ $ $ U.S. Treasury Securities – 6.1% $ U.S. Treasury Notes, 3.375%, due 11/30/12 Total short-term investments Total investments – 93.3% $ Other assets, less liabilities – 6.7% (a) TOTAL NET ASSETS – 100.0% $ (a) Percentages for the various classifications relate to net assets. * Non-income producing security. ^ The rate quoted is the annualized 7 day yield as of September 30, 2012. B.V. – Dutch Limited Liability Company PLC – Public Limited Company The accompanying notes to financial statements are an integral part of this schedule. 10 Provident Trust Strategy Fund Statement of Assets and Liabilities September 30, 2012 ASSETS: Investments in securities, at value (cost $120,109,771) $ Receivable from investments sold Receivable from shareholders for purchases Dividends & interest receivable Prepaid expenses Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 300,000,000 shares authorized; 17,878,577 shares outstanding Net unrealized appreciation on investments Accumulated net realized gain on investments Accumulated undistributed net investment income Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($166,685,170 ÷ 17,878,577 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. 11 Provident Trust Strategy Fund Statement of Operations For the Year Ended September 30, 2012 INCOME: Dividends $ Interest Total investment income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Professional fees Other expenses Registration fees Printing and postage expenses Board of directors fees Custodian fees Total expenses NET INVESTMENT INCOME NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes to financial statements are an integral part of this statement. 12 Provident Trust Strategy Fund Statements of Changes in Net Assets For the Years Ended September 30, 2012 and 2011 OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net increase (decrease) in unrealized appreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.00715 per share) ) — FUND SHARE ACTIVITIES: Proceeds from shares issued (5,525,126 and 7,133,050 shares, respectively) Net asset value of shares issued in distributions reinvested (14,959 shares) — Cost of shares redeemed (4,430,755 and 4,943,093 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes accumulated undistributed net investment income of $253,990 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 13 Provident Trust Strategy Fund Financial Highlights (Selected data for each share of the Fund outstanding throughout each year) Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment income (loss) )* )* Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Distributions from net investment income ) — ) ) ) Distributions from net realized gains — Total from distributions ) — ) ) ) Net asset value, end of year $ TOTAL RETURN % %) % % %) RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment (loss) income to average net assets (a) % %) % %) % Portfolio turnover rate 33
